Citation Nr: 1429360	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-03 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 16, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988, and from April 1990 to January 1998.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD, and assigned an initial 10 percent evaluation effective September 17, 2008.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned 10 percent rating for his service-connected PTSD.  In a December 2009 rating decision, the RO awarded an increased initial rating of 30 percent for PTSD, effective September 17, 2008.  Later, in a February 2014 rating decision, an increased to 50 percent was granted, effective December 16, 2013.  

As such, the issue on appeal before the Board is characterized as entitlement to an initial rating in excess of 30 percent prior to December 16, 2013, and in excess of 50 percent thereafter.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded); Fenderson v. West, 12 Vet. App. 119 (1999) (where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate).

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the Virtual VA file reveals VA treatment records, dated from December 2009 to January 2014, which were reviewed by the RO in a February 2014 rating decision and February 2014 supplemental statement of the case.  The remainder of the documents in Virtual VA as well as those contained in the VBMS file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the portion of the appeal period extending from September 17, 2008, to December 15, 2013, the Veteran's service-connected PTSD (and associated diagnosed conditions) was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task with associated symptoms, but was not productive occupational and social impairment with reduced reliability and productivity. 

2.  For the portion of the appeal period extending from December 16, 2013 forward, the Veteran's service-connected PTSD (and associated diagnosed conditions) has been manifested by occupational and social impairment with reduced reliability and productivity and associated symptoms and manifestations. 

3.  At no point during the appeal period extending from September 17, 2008, has the Veteran's PTSD been productive of symptoms indicative of occupational and social impairment with deficiencies in most areas/an inability to establish and maintain effective relationships, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to December 16, 2013, and in excess of 50 percent thereafter for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

With respect to the initial rating claim on appeal, the VCAA's notice requirements with respect to the underlying service connection claim for PTSD were satisfied by way of letters sent to the Veteran dated in October 2008 and November 2008.  As this is an appeal arising from the award of service connection to PTSD, the notice that was provided before the grant of service connection for PTSD is legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained for the file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, VA examinations were conducted in connection with the PTSD claim in October 2008 and December 2013.  The Veteran and his representative have not alleged that these examinations were inadequate, or that the Veteran's service-connected PTSD has become worse since recently evaluated by in December 2013.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Furthermore, and significantly, the December 2013 examination was conducted after the Veteran lost his job in September 2013, and reflects consideration of that changed status.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim for an increased initial rating. 

Background

Service connection for PTSD was established in a February 2009 rating decision, at which time an initial 10 percent evaluation was assigned effective from September 17, 2008.  

VA treatment records reflect that the Veteran was initially seen in September 2008.  General information indicates that the Veteran was married, worked as a machine operator, and had 4 children.  On mental health consultation of September 2008, the Veteran noted that, since his discharge from service, he experienced increased mood swings, depression, and increased substance abuse.  Sleep was described as fair, with nightmares.  On mental status exam, the Veteran was alert and oriented.  Speech was clear and coherent.  He denied any suicidal or homicidal ideations, intent, or plan.  There was no evidence of hallucinations, delusions, or thought disorder.  Affect was euthymic and appropriate to mood.  He was cognitively stable for recent and remote events.  Insight and judgment were described as fair.  Depressive disorder was diagnosed (rule out PTSD and substance induced mood disorder) and a Global Assessment of Functioning (GAF) score of 55 was assigned.  

In October 2008, the Veteran underwent an examination conducted by QTC.  The Veteran's reported symptoms included: insomnia, nightmares, severe anger, irritability, anxiety, sadness, and isolation.  Specially, he reported problems with isolation from others, being angry all of the time -including with his own family, not being able to be effective in the discipline of his children, and being incapable of any leisure activities with his family.  The report reflected that the Veteran was married and had a fair relationship with his spouse and a good relationship with his children.  It was noted that he had two sisters with whom he had fair to good relationships.  The report also mentioned that the Veteran was working and had been employed for 10 years.  His relationships with his supervisor and co-workers were described as fair, and it was noted that he had not lost any time from work due to PTSD.   

On mental status examination, the Veteran's orientation, communication, speech, and concentration were within normal limits.  His hygiene, behavior, and appearance were appropriate.  Affect and mood were abnormal with disturbance of motivation and mood; the examiner noted that the Veteran appeared to be angry and irritable throughout the interview.  Panic attacks were absent.  There were no delusions or hallucinations at the time of examination and no delusional history was present.  Obsessive rituals were absent.  The examiner opined that the Veteran's thought process was grossly impaired and slow at times.  His judgment was not determined to be impaired and he had no difficulty understanding commands.  Abstract thinking was normal and his memory was impaired to a mild degree.  For example, the Veteran forgot names, directions, and recent events.  Suicidal and homicidal ideations were absent.  

PTSD and polysubstance abuse (alcohol, cocaine) were diagnosed.  The examiner noted that these conditions were two separate entities, which each had their own etiology, course, and treatment.  It was explained that in this case, substance abuse was related to PTSD.  A GAF score of 67 was assigned.  The examiner opined that the impact of PTSD symptoms on the Veteran's employment and overall quality of life included: the inability to enjoy simple life events, to enjoy relationships, and to be able to trust.  The examiner further opined that the Veteran's psychiatric symptoms were mild or transient, causing occupational and social impairment with decreased work efficiency and occupational tasks only during periods of significant stress.  The examiner emphasized that the Veteran had no difficulty understanding commands. 

A lay statement from the Veteran's partner of 11 years, dated in June 2009, references symptoms including anger, isolation, mood swings, depression, and drinking more.  Also noted were additional symptoms including panic attacks, memory loss, and sleep impairment.  The statement also mentioned that personal appearance and hygiene were an issue.  

VA records reflect that the Veteran was admitted for treatment of alcohol dependence in May 2009.  On discharge evaluation of mid-July 2009, it was noted that the Veteran had been laid off for 2 months from his job as a machine operator; a job which he had held for 11 years.  The Veteran was alert and oriented.  Speech was clear.  Insight and judgment were fair.  There was no evidence of auditory/visual hallucinations, or of suicidal/homicidal ideation.  It was noted that the Veteran had a long history of alcohol and drug use which caused problems in his relationships and in the workplace.  A GAF score of 50 was assigned.  

When evaluated again by VA in late July 2009, the Veteran noted increasing stress and conflict at home, which resulted in him avoiding returning home.  It was also mentioned that the Veteran had relapsed on alcohol.  On examination, the Veteran was reported to be in appropriate attire.  Speech was normal, mood was stressed, and thoughts were organized.  Insight and judgment were fair.  There was no evidence of auditory/visual hallucinations, or of suicidal/homicidal ideation.  Alcohol dependence in partial remission and cocaine abuse were diagnosed and a GAF score of 50 was assigned.  

During a later VA mental health consultation of 2009, examination revealed that the Veteran was casually dressed and that speech was normal.  Insight and judgment were described as improving.  There was no evidence of auditory/visual hallucinations, delusions, or of suicidal/homicidal ideation.  Substance induced mood disorder, alcohol dependence, and PTSD, were diagnosed and a GAF score of 60 was assigned.

In a December 2009 rating action, an initial 30 percent evaluation was granted for PTSD, effective from September 17, 2008.

In a December 2009 statement, the Veteran indicated that he sometimes had passive thoughts of suicide, occurring 2 to 3 times a month.  He also mentioned that he had been warned on several occasions by his employer regarding missing work days, reportedly due to depression and other mental disorders. 

The file contains a December 2010 lay statement from the Veteran's ex-wife relating to her experiences with the Veteran between 1998 and 2002.  She related that post-service, he was angry and verbally abusive, and maintains that he was arrested due to physical abuse of her.  

VA records (found in the Virtual VA file) reflect that the Veteran has received regular mental health treatment since 2010.  During mental status examinations conducted in 2010 and 2011, the examiners observed that the Veteran was generally appropriately dressed with fair grooming; was fully alert and awake; exhibited no abnormal behaviors or movements; was cooperative; had good eye contact; had speech that was normal; had thought processes that were linear and goal directed with no noted delusional content; had an "ok" mood while his affect was appropriate and pleasant; and had no noted irritability or dysphoria.  During the examinations, the Veteran denied any suicidal or homicidal intentions or plans.  He also reported that at times he had feelings of being overwhelmed and having trouble dealing with his problems.  He was noted to be cognitively stable for recent and remote events.  His insight and judgment was deemed to be fair.  In January 2010, the Veteran's GAF score was 55.  From February 2010 to November 2010, his GAF score was 58.  From February 2011 to October 2011, a GAF score of 55 was assigned. 

The file contains a September 2013 letter from the Veteran's employer, which officially terminated his employment due to failure to secure authorized leave for several days on which he was absent from work, in violation of his employment contract.

In October 2013, the Veteran's sister submitted a statement describing the Veteran's symptoms, which she observed.  She described her relationship with the Veteran became distant over the past 17 years.  She stated that the Veteran had an inability to deal with everyday life and interact with others and has expressed a high level of inappropriate and, at times, anti-social behavior. 

An October 2013 VA record indicates that the Veteran's appearance was disheveled; intellect was average; judgment was fair; speech had a good rate, rhythm and tone; behavior was appropriate and cooperative; and mood was self-described as depressed.  The Veteran denied suicidal or homicidal ideations, delusions, hallucinations (psychotic vs. dissociative), and flashbacks during evaluation.  He discussed depression relating to his job loss and wanted it back.  He mentioned that some days when he missed work he had a doctor's note, other days he was hung over or simply just did not want to go.  A GAF score within the range of 55-60 was assigned.

In a November 2013 VA mental health note, a VA psychiatrist stated that the Veteran was seen in appropriate attire.  He was conversant and friendly, and his speech was relevant with normal rate and tone.  The Veteran maintained eye contact.  His mood was depressed with feelings of hopelessness and constricted affect.  His thoughts were organized and goal directed.  The Veteran had no delusions or hallucinations or lethal ideation.  Insight and judgment were intact.

On December 16, 2013, another PTSD examination was conducted by QTC.  Chronic PTSD, alcohol dependence, and polysubstance dependence - in full sustained remission, were diagnosed.  A GAF score of 45 was assigned.  The examiner noted that it was not possible to distinguish the symptoms associated with each diagnosis, as they were overlapping.  The examiner assessed that overall, the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner concluded that the Veteran's PTSD symptoms caused him to be less effective at work, but did not preclude the Veteran's ability to work in any capacity.  She based her opinion on the Veteran's statements and work history. 

The report mentions that the Veteran has been married for 9 years but that the relationship is strained due to his lack of ability to be intimate.  He also stated that he felt distant from his 4 children.  He reported that he did not did not have a social life with his wife because she was a workaholic, but acknowledged spending time socially with a cousin, to include going out and watching football.  The report also stated that the Veteran had been employed as a machine operator, but was let go in September 2013, due to not showing up for work.  

The Veteran reported that he was experiencing a lack of drive, stayed in bed all day, and sensed that people didn't want to be around him.  The examiner noted that the Veteran experienced nightmares about death, feelings of being down with a lack of energy, suicidal thoughts without current intent or plan, and a lack of sexual drive.  The Veteran had no current symptoms consistent with mania, lethality, psychosis, or panic.  It was explained that lack of energy caused him to miss from one day to two weeks of work at a time, which caused him to lose his job recently.  The examiner identified the following PTSD symptoms: chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  She further noted that PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

In a December 2013 rating action, an increased evaluation of 50 percent was granted for PTSD, effective from December 16, 2013. 

Analysis

The Veteran contends that an initial evaluation in excess of 30 percent for PTSD is warranted for the portion of the appeal period prior to December 16, 2013, and that an evaluation in excess of 50 percent is warranted for the portion of the appeal period extending from December 16, 2013, forward. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). 

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Under the general rating formula for mental disorders, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name. 

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125  and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266,

At the outset, the Board notes that, in addition to PTSD, alcohol dependence and polysubstance abuse have also been currently diagnosed.  The October 2008 and December 2013 examiners essentially opined that these conditions were inter-related and had over-lapping symptomatology.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As it is clear that given the overlapping symptomatology relating to diagnosed PTSD, alcohol dependence and polysubstance abuse, it is not possible to clearly distinguish the symptomatology associated with each condition, the Board will consider all psychiatric symptoms attributable to those conditions, in evaluating PTSD, as applicable.

Having reviewed the record in its entirety, the Board concludes that further staged and/or increased ratings are not warranted in this case.

For the portion of the appeal period prior to December 16, 2013, the Board finds no basis for the assignment of a rating in excess of 30 percent.  In this regard, symptoms, including depressed mood, anxiety, sleep impairment, complaints of memory loss, and evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with some indication of social withdrawal were documented during this time period, all of which are consistent with the assignment of a 30 percent evaluation.  

Numerous examinations and evaluations conducted prior to December 16, 2013, failed to identify any speech irregularity and the Veteran has himself consistently denied having panic attacks, despite assertions to the contrary made by his partner in 2009.  Clinical testing has revealed only mild memory loss and has failed to reveal chronic impairment of short-and long-term memory, further demonstrated by the Veteran's ability to maintain steady employment for over a decade until September 2013.  There has been was indication of difficulty in understanding complex commands; as found by the QTC examiner in 2008 and in other records dated prior to December 16, 2013.  Judgment, insight and thought processes have all been generally described as fair/intact, with few isolated episodes of noted impairment, such as was noted in October 2008.  Arguably, episodic disturbances of motivation and mood were shown during this period; however, such manifestations were not chronically or consistently shown during this period.  The volatility of the Veteran's symptoms is evidenced by GAF scores which prior to December 16, 2013, have ranged from a high of 67 to a low of 50, but for the most part have primarily ranged from 51 to 60, indicative of no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

While there have been numerous assertions from the Veteran himself, as well as from other lay affiants to the effect that the Veteran has difficulty in establishing and maintaining effective work and social relationships, the fact remains that the Veteran has remained in a stable marriage for approximately a decade, and was employed throughout nearly all of the period prior to December 16, 2013.  He was terminated from his job in September 2013, due to a willful failure to report for work and follow proper procedures; PTSD was not implicated as the primary cause of his dismissal.  

Additional reported symptoms, including passive suicidal thoughts and hygiene issues are noted in the record in this case.  The file contains one sole clinical reference to the Veteran's disheveled appearance (made in October 2013).  On numerous occasions, both prior and subsequent to that time, clinical records have not noted any deficiencies relating to the Veteran's appearance, presentation, or hygiene.  Accordingly, there is no basis upon which to conclude that neglect of personal appearance and hygiene is shown to be a chronic manifestation of PTSD in this case.  

In a statement provided in December 2009 statement, the Veteran indicated that he sometimes had passive thoughts of suicide, occurring 2 to 3 times a month.  However, his assertions are refuted by numerous clinical evaluations dated prior and subsequent to that time in which the Veteran has repeatedly denied having suicidal ideation.  In this regard, the clinical records are found to be inherently more reliable than the Veteran's lay statements, which are not consistent with numerous objective and comprehensive clinical entries and evaluations.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  Accordingly, such findings are not consistent with a showing of difficulty in maintaining effective work and social relationships during this period, nor do the manifestations of PTSD (and all other associated conditions) more nearly approximate the criteria for a higher 50 percent rating prior to December 16, 2013.   

As of December 16, 2013, when the Veteran was seen for a QTC examination, there were clear indications that the Veteran's psychiatric condition had become worse.  At that time, the Veteran's GAF score significantly dropped to 45 and the examiner assessed that overall, the Veteran experienced occupational and social impairment with reduced reliability and productivity, consistent with the assignment of a 50 percent evaluation.   

However, the Board finds that a rating greater than 50 percent for PTSD is not warranted at any point pertinent to this appeal.  In this respect, the lay and medical evidence establishes that from December 16, 2013 forward, the Veteran's PTSD has not been productive of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships, or total occupational and social impairment. 

In this regard, at no point during the applicable appeal period, was there any evidence of symptoms and/or manifestations such as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood, which are the type of symptoms indicative of a 70 percent rating.  In fact, during the period under consideration, the evidence fails to show nearly all of the enumerated symptoms and/or manifestations, or symptoms of the type, frequency, and/or severity that, while not specifically enumerated, would otherwise be indicative of a 70 percent rating.  See Mauerhan, supra.  In this regard, there was during this time no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene (except for a sole notation to this effect made in October 2013, and not made again thereafter).  In addition, throughout this portion of the appeal period there were no recorded or reported incidents of impaired impulse control or violence, or police involvement.  While the 2013 examination report noted the Veteran's suicidal thoughts, it was clarified that the Veteran had no actual intent or plan.  In the report, the examiner, having specifically identified the Veteran's primary PTSD symptoms, specifically did not identify suicidal ideation as such a manifestation.  

Moreover, the symptoms associated with the Veteran's PTSD, which are not specifically enumerated in the rating criteria, do not rise to the level of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, a finding specifically supported by the QTC examiner in December 2013.  The Board acknowledges that the Veteran had been terminated from his employment in September 2013, prior to the December 2013 examination.  Neither the September 2013 notification from the Veteran's employer nor the December 2013 examination report implicated PTSD as the primary cause for the Veteran's dismissal.  As mentioned earlier, the Veteran was terminated from his job in September 2013, due to a willful failure to report for work and follow proper procedures.  The Veteran implicated "lack of energy" as the cause of his missed days from work, and indicated that some days he was hung over and other days just didn't feel like going.  It was not shown by upon examination of December 2013, or at any time prior or subsequent, that the Veteran had difficulty in understanding complex commands due to PTSD; hence this was not the reason for his failure to follow company procedures (which was the actual cause for his dismissal, not the mere absences themselves).  Further, the December 2013 examination revealed that the Veteran remained in his stable marriage, and has social interactions with his wife, sister and a cousin.  Therefore, for the time period extending from December 16, 2013, the Board finds that the Veteran's PTSD symptomatology, as a whole, does not more nearly approximate occupational and social impairment with deficiencies in most areas.

The Board also points out that none of the enumerated symptoms and/or manifestations, or symptoms of the type, frequency, and/or severity that, while not specifically enumerated, would otherwise be indicative of a 100 percent rating were shown at any time during the appeal period.  See Mauerhan, supra.  In this regard, there has been no documentation or indication of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Further, neither total occupational or social impairment is shown.  Significantly, the December 2013 examination report reflects the examiner's opinion to the effect that the Veteran's PTSD symptoms caused him to be less effective at work, but did not preclude the Veteran's ability to work in any capacity.  Accordingly, at no point since the grant of service connection for PTSD on September 17, 2008, have symptoms/manifestations of PTSD been consistent with total occupational and social impairment. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of  hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated, and the impairment that such disability results in is commensurate with the 30 and 50 percent ratings assigned during the appeal period.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Therefore, there are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Although the Veteran is not working and has not maintained employment since September 2013, as discussed previously, his dismissal from his most recent job was the result of due to a willful failure to report for work and follow proper procedures.  The Veteran implicated "lack of energy" as the cause of his missed days from work, and indicated that some days he was hung over and other days just didn't feel like going.  However, he has not explicitly alleged that his PTSD renders him unemployable.  Moreover, as discussed at length previously, the clinical evidence of record fails to demonstrate that his PTSD results in functional impairment that prevents him from unable to secure or follow substantially gainful employment.  Moreover, prior to September 2013, the Veteran was able to maintain steady employment.  Therefore, a TDIU is not raised by the Veteran or the record and, as such, need not be further addressed.

In light of the aforementioned evidence, the Board finds that an initial evaluation in excess of 30 percent is not warranted for PTSD for the portion of the appeal period extending from September 17, 2008 to December 15, 2013; nor is an evaluation in excess of 50 percent for PTSD warranted the portion of the appeal period extending from December 16, 2013, forward.  Since the evidence relating to these specific matters is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.  Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 30 percent prior to December 16, 2013, and in excess of 50 percent thereafter for PTSD is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


